DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/1/22.    
Claim(s) 1-12 & 18-24 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisett, U.S. Patent/Pub. No. 9,935,772 B1 in view of Baty, U.S. Patent/Pub. No. 2018/0091500 A1, and further in view of Hrebicek, U.S. Pub. No. 2018/0336220 A1.
As to claim 1, Madisett teaches a non-transitory tangible computer readable storage medium having stored thereon a computer program the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: 
in response to the request, setup of a containerized cloud communication system, by the storage system management application, within an embedded operating system of the storage system (Madisett, col 9, lines 65 – col 10, lines 8; i.e., Virtualization-based embodiment 300: In this approach, 65 the secure container 104 may operate inside a virtual machine that may execute on top of a hypervisor installed in the host operating system (OS) on the local machine 102),
wherein the step of orchestrating setup of the containerized cloud communication system within the embedded operating system of the storage system comprises:
the cloud tethering subsystem to the storage system management application, the cloud tethering subsystem being instantiated in a container in the embedded operating system of the storage system (Madisett, col 9, lines 65 – col 10, lines 8; i.e., Virtualization-based embodiment 300: In this approach, 65 the secure container 104 may operate inside a virtual machine that may execute on top of a hypervisor installed in the host operating system (OS) on the local machine 102); 
the storage system, by the storage system management application, on the cloud tethering subsystem (Madisett, col 5, lines 20-55; i.e., system and associated methods for employing tethers between a cloud-based host environment and a secure container on a local machine to achieve secure manipulation and management of digital objects. The disclosure of computer instructions collectively identified by the named subsystems described herein is not meant to be limiting in any way. Also, 30 the disclosure of systems configurations that include the named subsystems hosted in a cloud-based host environment); 
creating a cloud protection environment, by the storage system management application, in the embedded operating system of the storage system (Madisett, col 7, lines 7-30; col 9, lines 65 – col 10, lines 8; i.e., Referring now to FIG. 3, an exemplary data analytics architecture of a secure container 104 will now be discussed in detail. A secure container 104 may advantageously control access to digital objects 212. The secure container 104 10 may include a secure storage system 210 that may be isolated from the unsecured file system 216 of the local machine 102. Applications 214 on the local machine 102 may be configured to access and update digital objects 212 15 through a proxy or agent 200 included in and operated by the secure container 104. Digital objects 212 in the secure container 104 may be tethered 106 (through a two-way connection, as described in more detail below) to the host environment 100. Tethers 106 may be established between 20 the objects 212 and the host environment 100 through the proxy 200. Tethers 106 may advantageously allow the host 100 to control access to and manipulation of objects 212 on the secure container 104; Virtualization-based embodiment 300: In this approach, 65 the secure container 104 may operate inside a virtual machine that may execute on top of a hypervisor installed in the host operating system (OS) on the local machine 102); 
creating at least one external network interface, by the storage system management system, on the cloud tethering subsystem (Madisett, col 6, lines 14-18; i.e., The host 100 may further include application programming interfaces (APIs) 110 for creating, updating, and deleting digital objects, and for operating authentication and authorization 112 and analytics and reporting 114 functions); and 
configuring a public or private cloud provider endpoint, by the storage system management application, on the cloud tethering subsystem (Madisett, col 15, lines 55-67; i.e., Blockchain networks can either be public or private. 55 Private blockchain networks are usually controlled and operated by a single organization, and the serviced transactions can be viewed only by the users within the organization. Public blockchain networks are usually unpermissioned or permissionless, as any node can participate in consensus process. Private blockchain networks usually adopt the permissioned model).
creating the cloud protection environment in the embedded operating system. require no user input after receipt of the request (Madisett, figure 8; col 6, lines 14-18; col 7, lines 7-30; col 9, lines 65 – col 10, lines 8; i.e., The host 100 may further include application programming interfaces (APIs) 110 for creating, updating, and deleting digital objects, and for operating authentication and authorization 112 and analytics and reporting 114 functions; Referring now to FIG. 3, an exemplary data analytics architecture of a secure container 104 will now be discussed in detail. A secure container 104 may advantageously control access to digital objects 212. The secure container 104 10 may include a secure storage system 210 that may be isolated from the unsecured file system 216 of the local machine 102. Digital objects 212 in the secure container 104 may be tethered 106 (through a two-way connection, as described in more detail below) to the host environment 100. Tethers 106 may be established between 20 the objects 212 and the host environment 100 through the proxy 200. Tethers 106 may advantageously allow the host 100 to control access to and manipulation of objects 212 on the secure container 104; Virtualization-based embodiment 300: In this approach, 65 the secure container 104 may operate inside a virtual machine that may execute on top of a hypervisor installed in the host operating system (OS) on the local machine 102).  
But Madisett failed to teach the claim limitation wherein receiving, by a storage system management application, a request to initiate a movement of volumes of data from storage resources of a storage system to storage resources of a cloud repository; in response to the request, orchestrating setup of a containerized cloud communication system, the containerized cloud communication system being configured to implement movement of the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository; enrolling a cloud tethering subsystem to the storage system management application; registering the storage system, by the storage system management application, on the cloud tethering subsystem; the steps of enrolling the cloud tethering subsystem to the storage system management application, registering the storage system on the cloud tethering subsystem, and to initiate movement of the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository. 
However, Baty teaches the limitation wherein enrolling a cloud tethering subsystem to the storage system management application; registering the storage system, by the storage system management application, on the cloud tethering subsystem (Baty, page 1, paragraph 1; page 2, paragraph 15; i.e., [0001] Credential enrollment readers are used in access control environments to limit access, for example, to a physical entry point (e.g., a door) or an electronic resource. In particular, credential enrollment readers may enroll one or more credential types such as, for example, smartcards and proximity cards; [0015] Referring now to FIG. 1, in the illustrative embodiment, an access control system 100 for credential enrollment and access control includes a credential management system 102, a reader device 104, a credential device 106, and an access control device 108. As described in detail below, the reader device 104 may be embodied as a credential enrollment reader configured to autonomously communicate with the credential management system 102 ( e.g., a cloud-based host system) over Wi-Fi (802.11 ). Accordingly, in the illustrative embodiment, the reader device 104 may communicate with the credential management system 102 without being physically connected or tethered (e.g., via USB connection or other wired link) to another computing device that is in turn connected to the credential management system 102. As such, the access control system 100 eliminates the need for driver-level software on a computing device to communicate with the reader device 104 over a wired link for credential enrollment, thereby making the reader device 104 physically portable, operating system independent, and secure); the steps of the steps of enrolling the cloud tethering subsystem to the storage system management application, registering the storage system on the cloud tethering subsystem (Baty, page 1, paragraph 1; page 2, paragraph 15; i.e., [0001] Credential enrollment readers are used in access control environments to limit access, for example, to a physical entry point (e.g., a door) or an electronic resource. In particular, credential enrollment readers may enroll one or more credential types such as, for example, smartcards and proximity cards. In many circumstances, the credential enrollment reader in an access control system is physically tethered to a computing device via a wired connection ( e.g., via a USB connection); [0015] Referring now to FIG. 1, in the illustrative embodiment, an access control system 100 for credential enrollment and access control includes a credential management system 102, a reader device 104, a credential device 106, and an access control device 108. As described in detail below, the reader device 104 may be embodied as a credential enrollment reader configured to autonomously communicate with the credential management system 102 ( e.g., a cloud-based host system) over Wi-Fi (802.11 ). Accordingly, in the illustrative embodiment, the reader device 104 may communicate with the credential management system 102 without being physically connected or tethered (e.g., via USB connection or other wired link) to another computing device that is in turn connected to the credential management system 102. As such, the access control system 100 eliminates the need for driver-level software on a computing device to communicate with the reader device 104 over a wired link for credential enrollment, thereby making the reader device 104 physically portable, operating system independent, and secure).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett to substitute access control system from Baty for secure container or secure environment from Madisett to provide a more easy access for security layer (Baty, page 2, paragraph 16).
However, Hrebicek teaches the limitation wherein receiving, by a storage system management application, a request to initiate a movement of volumes of data from storage resources of a storage system to storage resources of a cloud repository (Hrebicek, figure 2; page 2, paragraph 20; page 4, paragraph 31; i.e., [0020] In the example shown, content that is created, modified, deleted, etc. by one or more users of computers 102 and 104 and mobile device 106 is managed as part of a virtual private cloud 208 by a file management system that includes an orchestration layer 210 and a storage and compute layer 212. At file creation and/or as updates are made at various endpoints, file content data and/or changes thereto are uploaded to the storage and compute layer 212, which performs bulk data transfers and storage, and associated processing such as encryption and compression); in response to the request, orchestrating setup of a containerized cloud communication system, by the storage system management application, within an embedded operating system of the storage system, the containerized cloud communication system being configured to implement movement of the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository (Hrebicek, figure 2; page 2, paragraph 20; i.e., [0020] In the example shown, content that is created, modified, deleted, etc. by one or more users of computers 102 and 104 and mobile device 106 is managed as part of a virtual private cloud 208 by a file management system that includes an orchestration layer 210 and a storage and compute layer 212. At file creation and/or as updates are made at various endpoints, file content data and/or changes thereto are uploaded to the storage and compute layer 212, which performs bulk data transfers and storage, and associated processing such as encryption and compression); receiving, by a storage system management application, a request to initiate a movement of volumes of data from storage resources of a storage system to storage resources of a cloud repository; being configured to transmit the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository (Hrebicek, figure 2; page 2, paragraph 20; i.e., [0020] At file creation and/or as updates are made at various endpoints, file content data and/or changes thereto are uploaded to the storage and compute layer 212, which performs bulk data transfers and storage, and associated processing such as encryption and compression).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett to substitute access object from Hrebicek for secure storage system from Madisett to reduce the strain
server side resources, particularly for large synchronization sets and/or for system that must synchronize a large number of synchronization sets of files across many client devices (Hrebicek, page 1, paragraph 3).
As to claim 2, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 1. But Madisett-Maltbie failed to teach the claim limitation wherein the step of enrolling the cloud tethering subsystem comprises sending a first request for a digital certificate from the storage system management application to the cloud tethering subsystem.  
However, Baty teaches the limitation wherein the step of enrolling the cloud tethering subsystem comprises sending a first request for a digital certificate from the storage system management application to the cloud tethering subsystem (Baty, page 4, paragraph 35; i.e., [0035] For example, configuring the access data may include configuring a Service Set Identifier (SSID) and a password for the wireless access point).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Hrebicek to substitute access control system from Baty for secure container or secure environment from Madisett to provide a more easy access for security layer (Baty, page 2, paragraph 16).
As to claim 7, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 1, wherein the step of creating the cloud protection environment comprises creation of a storage group in the embedded operating system (Madisett, col 9, lines 65 – col 10, lines 8; i.e., Virtualization-based embodiment 300: In this approach, 65 the secure container 104 may operate inside a virtual machine that may execute on top of a hypervisor installed in the host operating system (OS) on the local machine 102).  
As to claim 12, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 1, wherein the step of creating the at least one external network interface comprises receiving user input related to IP address information, DNS information, and gateway information to be used to create the external network interfaces on the cloud tethering subsystem (Madisett, col 26, lines 8-16; i.e., When used in a LAN networking environment, the computer 810 is connected to the LAN 871 through a network 10 interface or adapter 870. When used in a WAN networking environment, the computer 810 typically includes a modem 872 or other means for establishing communications over the WAN 873, such as the Internet. The modem 872, which may be internal or external, may be connected to the system bus 821 via the user input interface 860, or other appropriate mechanism).  


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisett, U.S. Patent/Pub. No. 9,935,772 B1 in view of Baty, U.S. Patent/Pub. No. 2018/0091500 A1, and Hrebicek, U.S. Pub. No. 2018/0336220 A1, and further in view of Mangalvedkar, U.S. Pub. No. 2020/0177589 A1.
As to claim 3, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 2. But Madisett-Baty-Hrebicek failed to teach the claim limitation wherein providing a first response containing the digital certificate and a default 23122248.01 / 130-271-JCG password by the cloud tethering subsystem to the storage system management application in response to the first request.  
However, Mangalvedkar teaches the limitation wherein providing a first response containing the digital certificate and a default 23122248.01 / 130-271-JCG password by the cloud tethering subsystem to the storage system management application in response to the first request (Mangalvedkar, page 9, paragraph 89; i.e., [0089] For example, a rule may require that IoT devices 101 registering with an IoT platform 153 be issued a new certificate to use as credentials 150 to connect to the IoT platform 153, rather than continuing to use a default credential 150 that may have been embedded onto the IoT device 101 at the time of manufacturing).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Baty-Hrebicek to default credential from Mangalvedkar for access control from Madisett-Baty-Hrebicek to improve customer experiences, enhance productivity (Mangalvedkar, page 1, paragraph 3).
As to claim 4, Madisett-Baty-Hrebicek-Mangalvedkar teaches the non-transitory tangible computer readable storage medium as recited in claim 3. But Madisett-Hrebicek-Mangalvedkar failed to teach the claim limitation wherein generating a password by the storage system management application, and forwarding the generated password to the cloud tethering subsystem.  
However, Baty teaches the limitation wherein generating a password by the storage system management application, and forwarding the generated password to the cloud tethering subsystem (Baty, page 2, paragraph 18; page 4, paragraph 35; i.e., [0018] The credential management system 102 is configured to manage the credential(s) corresponding with particular users and/or the access rights of those users to various access control devices 108. For example, in some embodiments, a user, administrator, or technician may create an account with an application (e.g., a smartphone application) capable of interacting with the credential management system 102 for the commissioning/configuration of a particular reader device and/or management of access rights associated with a particular user or access control device; [0035] For example, configuring the access data may include configuring a Service Set Identifier (SSID) and a password for the wireless access point. Further, in block 406, the reader device 104 may configure a locator for the credential management system).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Hrebicek-Mangalvedkar to substitute access control system from Baty for secure container or secure environment from Madisett to provide a more easy access for security layer (Baty, page 2, paragraph 16).
As to claim 5, Madisett-Baty-Hrebicek-Mangalvedkar teaches the non-transitory tangible computer readable storage medium as recited in claim 4. But Madisett-Hrebicek-Mangalvedkar failed to teach the claim limitation wherein using the generated password to complete the step of enrolling the cloud tethering subsystem to the storage system management application.  
However, Baty teaches the limitation wherein using the generated password to complete the step of enrolling the cloud tethering subsystem to the storage system management application (Baty, page 2, paragraph 15; i.e., [0015] Referring now to FIG. 1, in the illustrative embodiment, an access control system 100 for credential enrollment and access control includes a credential management system 102, a reader device 104, a credential device 106, and an access control device 108. Additionally, in some embodiments, the access control system 100 may also include a mobile device 110. As described in detail below, the reader device 104 may be embodied as a credential enrollment reader configured to autonomously communicate with the credential management system 102 ( e.g., a cloud-based host system) over Wi-Fi (802.11 ). Accordingly, in the illustrative embodiment, the reader device 104 may communicate with the credential management system 102 without being physically connected or tethered ( e.g., via USB connection or other wired link) to another computing device that is in turn connected to the credential management system 102. As such, the access control system 100 eliminates the need for driver-level software on a computing device to communicate with the reader device 104 over a wired link for credential enrollment, thereby making the reader device 104 physically portable, operating system independent, and secure).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Maltbie-Mangalvedkar to substitute access control system from Baty for secure container or secure environment from Madisett to provide a more easy access for security layer (Baty, page 2, paragraph 16).
As to claim 6, Madisett-Baty-Hrebicek-Mangalvedkar teaches the non-transitory tangible computer readable storage medium as recited in claim 1. But Madisett-Hrebicek-Mangalvedkar failed to teach the claim limitation wherein the step of registering the storage system on the cloud tethering subsystem comprises transmitting a storage system serial number and username/password from the storage system management application to the cloud tethering subsystem.  
However, Baty teaches the limitation wherein the step of registering the storage system on the cloud tethering subsystem comprises transmitting a storage system serial number and username/password from the storage system management application to the cloud tethering subsystem (Baty, page 5, paragraph 39; page 4, paragraph 35; i.e., [0035] For example, configuring the access data may include configuring a Service Set Identifier (SSID) and a password for the wireless access point. Further, in block 406, the reader device 104 may configure a locator for the credential management system; [0039] In some embodiments, the credential management system 102 may include a key management subsystem configured to store site keys in connection with corresponding reader device serial numbers for various reader devices 104 by which a reader device serial number may be compared to identify the appropriate site key).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Hrebicek-Mangalvedkar to substitute access control system from Baty for secure container or secure environment from Madisett to provide a more easy access for security layer (Baty, page 2, paragraph 16).


Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madisett, U.S. Patent/Pub. No. 9,935,772 B1 in view of Baty, U.S. Patent/Pub. No. 2018/0091500 A1, and Hrebicek, U.S. Pub. No. 2018/0336220 A1, and further in view of Karr, U.S. Pat. No. 7,664,839 B1.
As to claim 8, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 7. But Madisett-Baty-Hrebicek failed to teach the claim limitation wherein the storage group comprises one or more LUNs. 
However, Karr teaches the limitation wherein the storage group comprises one or more LUNs (Karr, figure 5A-5B; col 10, lines 4-15; i.e., For a node to have permission to write data to and/or read data from a storage device in an array, the node generates a SCSI target that is mapped to an array port corresponding to the storage device. These targets may be persistently bound to the array port to ensure that the same target is used consistently, even when the node is re-initialized. Once the mapping from the target to the array port is made, all storage devices accessible via the array port have the same target. To selectively map a node to some, but not all, of the storage devices accessible via the array port, each LUN associated with the array port can be mapped to the target as well. The LUNs generated by the storage array are "discovered" and provided to the node to perform this mapping to the target).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Baty-Hrebicek to substitute storage group of LUNs from Karr for secure container from Madisett-Baty-Hrebicek to enable the capability of ensure the storage device of SAN is compatible with a node prior to allocating the storage device to the node for data storage (Baty, col 2, lines 25-35). 
As to claim 9, Madisett-Baty-Hrebicek teaches the non-transitory tangible computer readable storage medium as recited in claim 8. But Madisett-Baty-Hrebicek failed to teach the claim limitation further comprising creating a pool of devices to be used to read and write data to the LUNs.  
However, Karr teaches the limitation wherein creating a pool of devices to be used to read and write data to the LUNs (Karr, figure 5B; col 10, lines 4-15; i.e., For a node to have permission to write data to and/or read data from a storage device in an array, the node generates a SCSI target that is mapped to an array port corresponding to the storage device).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Baty-Hrebicek to substitute storage group of LUNs from Karr for secure container from Madisett-Baty-Hrebicek to enable the capability of ensure the storage device of SAN is compatible with a node prior to allocating the storage device to the node for data storage (Baty, col 2, lines 25-35).
As to claim 10, Madisett-Baty-Hrebicek-Karr teaches the non-transitory tangible computer readable storage medium as recited in claim 9. But Madisett-Baty-Hrebicek failed to teach the claim limitation wherein creating a mapping to internal virtual ports and adding the devices into the storage group.  
However, Karr teaches the limitation wherein creating a mapping to internal virtual ports and adding the devices into the storage group (Karr, figure 2; col 5, lines 27-35; col 10, lines 22-38; i.e., In "Identify Unclassified Device on SAN'' step 210, a discovery is made of a device on the SAN, where the device has not been classified. The device may have been 30 newly added to the SAN, the zoning for the SAN may have changed to include the device in a different zone, a device that had been taken offline for maintenance may be returned to the SAN; These LUNs may be stored in a table referred to as a "portbinding table," which provides a mapping from LUNs to array ports. Portbinding table 538 contains instances of portbinding definitions, such as portbinding definition 538d. Portbinding definition 538d includes the following variables: a port WWN for access to each particular LUN, the LUN itself, a device ID (which is unique across the SAN), and a list of HBA WWNs
35 having access to the portbinding definition. (This list of HBA WWNs is also referred to as a LUN masking table; each portbinding definition has its own respective LUN masking table)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Baty-Hrebicek to substitute storage group of LUNs from Karr for secure container from Madisett-Baty-Hrebicek to enable the capability of ensure the storage device of SAN is compatible with a node prior to allocating the storage device to the node for data storage (Baty, col 2, lines 25-35).
As to claim 11, Madisett-Baty-Hrebicek-Karr teaches the non-transitory tangible computer readable storage medium as recited in claim 10. But Madisett-Baty-Hrebicek failed to teach the claim limitation wherein creating a masking view for the storage group to the internal virtual ports for the cloud tethering subsystem to enable the cloud tethering subsystem to see the devices inside the storage group.  
However, Karr teaches the limitation wherein creating a masking view for the storage group to the internal virtual ports for the cloud tethering subsystem to enable the cloud tethering subsystem to see the devices inside the storage group (Karr, figure 5B; col 10, lines 22-38; i.e., These LUNs may be stored in a table referred to as a "portbinding table," which provides a mapping from LUNs to array ports. Portbinding table 538 contains instances of portbinding definitions, such as portbinding definition 538d. Portbinding definition 538d includes the following variables: a port WWN for access to each particular LUN, the LUN itself, a device ID (which is unique across the SAN), and a list of HBA WWNs 35 having access to the portbinding definition. (This list of HBA WWNs is also referred to as a LUN masking table; each portbinding definition has its own respective LUN masking table)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Madisett-Baty-Hrebicek to substitute storage group of LUNs from Karr for secure container from Madisett-Baty-Hrebicek to enable the capability of ensure the storage device of SAN is compatible with a node prior to allocating the storage device to the node for data storage (Baty, col 2, lines 25-35)..

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “in response to the request, orchestrating setup of a containerized cloud communication system, by the storage system management application, within an embedded operating system of the storage system, the containerized cloud communication system being configured to implement movement of the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository” (see Applicant’s response, 3/1/22, page 8-9).  It is evident from the detailed mappings found in the above rejection(s) that Hrebicek disclosed this functionality (see Hrebicek, figure 2; page 2, paragraph 20).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for “in response to the request, orchestrating setup of a containerized cloud communication system, by the storage system management application, within an embedded operating system of the storage system, the containerized cloud communication system being configured to implement movement of the volumes of data from the storage resources of the storage system to the storage resources of the cloud repository” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Sharma, U.S. Patent/Pub. No. US 20200327371 A1 discloses provisional orchestration and cloud network.
Vokaliga, U.S. Patent/Pub. No. US 20220066653 A1 discloses cloud tethering.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449